Citation Nr: 0212266	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-02 878	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 17, 1991 
for the grant of service connection for a pulmonary disorder 
based on clear and unmistakable error in a September 1979 
rating decision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The appellant served on active duty from October 15, 1973 to 
November 27, 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The appellant withdrew a 
claim for a total compensation rating in June 1998.  
Therefore this issue is not before the Board for appellate 
consideration.  

In September 1998 the Board denied the appellant's claim for 
an a effective date prior to January 17, 1991, for the grant 
of service-connected for a pulmonary disorder based clear and 
unmistakable error (CUE) in a September 1979 RO decision.  In 
February 1999 Board denied the appellants Motion for 
Reconsideration of its September 1998 decision.  See 38 
C.F.R. § 20.1000 (2001).  The appellant appealed the 
September 1998 Board decision, pro se, to the United States 
Court of Appeals for Veterans Claims (Court).  On October 10, 
2000, the Court, in a single judge memorandum decision, 
affirmed the September 1998 Board decision.  Judgment was 
entered on November 1, 2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000). 
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

By order dated on November 15, 2001 the Court recalled the 
November 1, 2000 judgment on the basis that the VCAA may 
affect the disposition of the case.  In an August 14, 2001 
order the Court vacated the September 1998 Board decision and 
remanded the case to the Board in order to afford the Board 
the opportunity to apply the VCAA and all other applicable 
laws and regulations to the appellant's case. While the case 
was pending before the Board, the Court in Livesay v. 
Principi, 15 Vet. App. 165 (2001) held that the VCAA is not 
applicable to CUE claims.


FINDINGS OF FACT

1.  In September 1979 the RO denied service connection for 
congested lungs.  The appellant was notified of this decision 
and of his appellate rights in October 1979.  He did not 
appeal this decision.

2.  The September 1979 rating decision was consistent with 
the evidence then of record and consistent with the law and 
regulations in effect at that time.


CONCLUSION OF LAW
The September 1979 rating decision, which denied the 
appellant's claim for service connection for congested lungs, 
is not clearly and unmistakably erroneous and is final.  
38 U.S.C.A. § 7105 (West 1991)(formerly 38 U.S.C. 4005); 38 
C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Background

The service medical records show that at the time of the 
October 14, 1973 entrance examination the lungs were 
clinically evaluated as normal.  The appellant was seen at 
the dispensary on October 31, 1973 for a bad cold.  On 
November 13, 1973 he complained of congested lungs and 
wheezing in his chest.  The clinical history showed that he 
was released from the hospital for pneumonia on November 6, 
1973.  A November 15, 1973 physical profile noted that he was 
placed on light duty for a week due to pneumonia.  He was 
seen at the dispensary on November 23, 1973, when he 
indicated that he felt fine and his cough was gone.  A chest 
x-ray showed marked clearing, and the assessment was 
resolving pneumonia.  The appellant was returned to full 
duty.  In a November 27, 1973 statement the veteran indicated 
that he had undergone a separation examination more than 
three working days prior to his separation and that there had 
been no change in his medical condition.  

In August 1979, the appellant filed a formal claim (VA Form 
21-526) for service connection for congested lungs.  He 
reported that he was treated for pneumonia on November 15, 
1973, for a bad cough on October 31, 1973, and for congested 
lungs on November 13, 1973.  He further indicated that he had 
been hospitalized or received domiciliary care on July 19, 
1979 at a prison infirmary.  Under the portion of the form 
where the appellant was asked to list the physicians who 
treated him for the disability claimed since service, no 
additional treatment was listed.  Under the portion of the 
form that asked him to list the names of individuals, other 
than physicians, who knew any facts about the disability 
being claimed, he listed a county doctor whose address was 
the county jail, Phoenix, Arizona, the disability was lung 
congestion, and the date was March 30, 1979. 

The RO denied the appellant's claim for service connection 
for a respiratory disability in a September 1979 rating 
decision signed by one rating board member.  The denial was 
based on the fact that a chronic disease or disorder 
referable to the respiratory system was not shown per M21-1, 
paragraph 22.02.  He was notified of that decision and of his 
appellate rights in an October 22, 1979 letter, sent to the 
current address of record.  At that time the RO notified that 
appellant, in part, that his claim for service connection for 
lung congestion was denied because the available records did 
not show that he received treatment for this condition in 
service.  He did not appeal this decision.

Subsequently received were copies of additional service 
medical records which were previously not on file.  These 
records consisted of the treatment records pertaining to the 
appellant's hospitalization from November 13 to November 15, 
1973 for bilateral basilar pneumonia.

An application to reopen his claim for service connection for 
a respiratory disorder was received at the RO on January 17, 
1991.

A VA examination was conducted in September 1994.  At that 
time the examiner indicated that the appellant's lung 
problems started when he was in the service.  The RO granted 
service connection for the residuals of bronchopneumonia in 
April 1995and a 30 percent evaluation was assigned, effective 
on January 17, 1991.  

At a January 1997 RO hearing, the appellant testified that he 
had a chronic lung disorder during service.  He stated that 
the rating specialist in September 1979, when reviewing the 
service medical records, was looking for the word chronic, 
which was not required under the regulations.  He further 
indicated that he did not receive the October 1979 notice of 
the denial of his claim in a timely fashion.  He indicated 
that he had been transferred to a different unit in the state 
prison and his mail was apparently not forwarded.  He 
testified that he was unaware of the denial until he was 
released from prison and went to his sister's house where the 
letter had been forwarded.

During the course of the current appeal the appellant, has 
submitted copies of extensive medical literature and 
corrections of typographical errors on prior documents and 
restated earlier arguments as to why the claim should be 
granted.  In a January 2002 statement the veteran indicated 
that the RO breached its duty to assist in that the medical 
records from the prison were not requested, the complete 
service medical records were not obtained, and the RO failed 
to schedule him for a VA examination.  He further asserts 
that he was not properly notified of the September 1979 
denial and his appellate rights and the RO also failed to 
inform him what evidence he needed to submit to substantiate 
his claim.  In August 2002 he stated that the September 1979 
RO decision was made by an illegally constituted rating board 
because only one person signed the rating decision.


II.  Analysis

The law grants a period of one year from the date of the 
notice of the result of the initial determination or within 
60 days after the mailing of a statement of the case, 
whichever is later, for the completion of an appeal; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).

In this case, the RO denied service connection for pulmonary 
disorder in a September 1979 decision.  The appellant did not 
perfect an appeal from such decision, by filing a timely 
substantive appeal after a statement of the case was sent to 
him.  Thus, the September 1979 RO decision is considered 
final unless it is found to be based on CUE.

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet.App. 1 (1999); Caffrey 
v. Brown, 6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), Russell v. 
Principi, 3 Vet. App. 310 (1992).

The basic provisions of the law on service connection at the 
time of the September 1979 adverse RO determination, as 
pertinent to this case, are the same as they are today.  
Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (formerly 38 U.S.C. 310).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1979).

Where the reasonable probability of a valid claim is 
indicated in any in any claim for disability compensation or 
pension whether as an original, a reopened claim or a claim 
for increase...a Department of Veterans Affairs examination 
will be authorized.  38 C.F.R. § 3.326 (1979).

The statutory duty to assist was enacted in 1988 as 38 
U.S.C.A. § 3007(a)) by the Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 103(a), 102 Stat. 4105, 4106 (1988) 
("[Secretary] shall assist such a claimant [one who has 
submitted well-grounded claim] in developing the facts 
pertinent to the claim"). However, that enactment merely 
codified a regulatory obligation in 38 C.F.R. § 3.103(a) that 
had existed since 1972 and that had provided that "it is the 
obligation of [VA] to assist a claimant in developing the 
facts pertinent to his [or her] claim."

The appellant has asserted in several written statements and 
testimony at an RO hearing that his original 1979 claim was a 
well grounded claim for residuals of bronchopneumonia under 
the statutes and regulations in effect at that time by 
alleging inservice and post-service treatment for lung 
congestion.  He asserts that the RO failed to obtain the 
complete service medical records and the post-service medical 
records, including correctional institutions listed on his 
August 1979 claims form.  The RO also failed to conduct a VA 
examination.  He states that these failures result in a 
breach of VA's duty to assist, and consequently amounts to 
CUE.  

The appellant also states that his original claim, VA Form 
21-526, was itself a strong indication of chronicity of his 
pulmonary disability but that it was not reviewed and 
considered as evidence by the RO.  He states that the RO 
ignored or misapplied the numerous VA regulations, including 
38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304, 3.310, and 3.326.  
He also cites the VA adjudication manual M2-1, paragraphs 
19.06 and 55.03, which deal with advisory opinions and VA 
medical examinations.  He further asserts that the 1979 RO 
decision was not made by a legally constituted rating board 
because the decision was signed by only one person.

The Court has specifically held that VA's breach of the duty 
to assist cannot form a basis for a claim of CUE.  Caffrey 
supra.  The Court explicitly stated in Caffrey that a breach 
of the duty to assist creates only an incomplete record and 
not an incorrect record, and therefore cannot be the basis of 
a CUE claim.  Id.  

The appellant has alleged that the RO failed to appropriately 
develop relevant evidence.  However, he has not demonstrated 
that the evidence that was considered in the earlier rating 
decision, namely his service medical records , and his 
application amount to an incorrect record.  He has merely 
alleged that it amounts to an incomplete record.  

The Court has held that an incomplete record, if factually 
correct in all other respects, is not clearly and 
unmistakably erroneous.  Id.  This is true even where the 
cause of the record's incompleteness is the VA's breach of 
the duty to assist. Id. at 383, 384.  Also, as previously 
indicated the VCAA is not applicable claims involving CUE in 
a final RO decision.

The appellant has stated that the RO did not afford his claim 
form, which alleged post-service treatment, sufficient 
probative value as evidence by itself of chronicity of his 
disorder.  He indicates that, in that document he reported 
that he was treated on several occasions during service for 
his lung disorder and following service which demonstrated 
the presence of a chronic disability and continuity of 
symptomatology.

In this regard, the September 1979 decision reflects that the 
denial of the appellant's claim for service connection for 
lung congestion was based on the fact the a chronic 
disability was not shown.  However, an incorrect form letter 
was sent to the appellant notifying him of the denial in 
October 1979.  The form letter indicated that the denial was 
based on the fact that the records did not show that he 
received treatment for lung congestion during service.  This 
was incorrect.  However, this does not change the basis for 
the denial by the RO in September 1979 and does not 
constitute CUE.  Nor does the fact that the 1979 rating 
decision was signed by only one person.  

The VA adjudication manual does provide for a rating decision 
without referral to the rating Board when the service medical 
records did not support the claimed disability (a chronic 
respiratory disability) and the disability was not shown at 
discharge.  See M21-1, p. 22.02, Change 182, October 18, 
1977.  Additionally, the notice of the denial was sent to the 
appellant's current address of record.

Furthermore, the appellant's application for benefits, 
received in August 1979, indicates that the first post-
service treatment for lung congestion was on March 30, 1979, 
more than five years following service.  The service medical 
records showed that the appellant was treated for pneumonia.  
The last entry in the service medical records, dated on 
November 23, 1973, showed that the appellant felt fine.  The 
chest x-ray showed marked clearing and the assessment was 
resolving pneumonia.  The appellant was returned to full 
duty.  

The RO reviewed these records in conjunction with the 
appellant's application for compensation benefits, reflecting 
treatment for lung congestion more that five years after 
service, and determined on September 29, 1979 that a chronic 
disease or disorder referable to the respiratory system was 
not shown.  This decision is consistent with the evidence 
then of record and the law and regulations in effect at that 
time.

The numerous regulations and paragraphs of M 21-1 cited by 
the appellant in support of his claim do not provide a basis 
for establishing the presence of CUE in the September 29, 
1979 decision.  Several of these regulations are related to 
the duty to assist, which has been previously discussed.  

Likewise, contentions of broad allegations of failure to 
follow the appropriate regulations, and other non-specific 
claims of error are not a basis to establish CUE.  See 
Russell v. Principi, 3 Vet.App. 310 (1992); Fugo, supra.  38 
C.F.R. § 3.102 deals with the application of the reasonable 
doubt doctrine.  In view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the reasonable doubt rule of 38 C.F.R. § 3.102 is not 
applicable in a claim of CUE.  Damrel, supra.

The appellant has also specifically alleged that the RO 
misapplied 38 C.F.R. § 3.304(b) as to the issue of the 
presumption of soundness on entry into active duty and 38 
C.F.R. § 3.310 as it relates to service connection on a 
secondary basis.  In this regard, the Board finds no 
indication that 38 C.F.R. § 3.304(b) was a factor in the RO's 
determination regarding chronicity of a respiratory disorder.  
Additionally, service connection was not in effect for any 
disability at the time of the September 1979 rating action.  
Also, a disagreement with how the RO weighed the evidence is 
not a basis for a finding of CUE.

After reviewing the record, the Board finds that the evidence 
on file at the time of the September 1979 rating decision 
adequately supported that decision and the decision was 
consistent with the law and regulations in effect at that 
time. Accordingly, it is the Board's judgment that the 
September 1979 rating decision was not CUE and the 
appellant's claim is denied.


ORDER

An effective date prior to January 17, 1991, for the grant of 
service connection for a pulmonary disorder, based on CUE in 
a September 1979 RO decision, is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

